The following order has been entered on the motion filed on the 25th of March 2019 by Defendant for Temporary Stay:
"Motion Denied by order of the Court in conference, this the 27th of March 2019."
Upon consideration of the petition filed by Defendant on the 25th of March 2019 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of March 2019."
Upon consideration of the petition filed by Defendant on the 25th of March 2019 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of March 2019."